Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s request for continued examination filed April 28, 2021 is acknowledged.  Claims 31-34, 49-52, and 66 are amended, claims 72-73 are withdrawn from consideration, and claim 74 is newly added.  Claims 31-34, 36-44, 46-60, 66-71, and 74 are further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner maintains and further clarifies the grounds of rejection set forth in the office action filed January 8, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31-34, 36-44, 46-60, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/910899 (reference application). Although the claims at issue are not they recite the same structure of the material as variously recited in the child application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34, 36-44, 46-60, 66-71, and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 31-34 and 49-52 each recite “a volume of macro, meso, and micro fine pores of 1.5 cm3/g or more by the nitrogen BET method”.  However, applicant’s specification does not provide support for such a range provided under the nitrogen mercury porisometry to determine a total volume of macro, meso, and micro fine pores (see ¶ 0062 of USPA 2014/0231342).  Since applicant does not have support for this amendment the examiner considers it to be new matter.  For the purposes of examination the examiner is considering the relevant claims to rely on the mercury porisometry method to determine total pore volumes.  
Claim 74 recites a decontaminant having multiple particle size ranges.  It is evident that claim 74 is supported by Example 7 found in applicant’s specification.  However, Example 7 in applicant’s specification does not specify that the volume of micro fine pores with pore diameters ranging from 15 microns to 2nm is 1.0 cm3/g or more.  Applicant’s specification is silent with respect to Example 7 satisfying all limitations found in claim 31.  Therefore, claim 74 is considered to contain matter which was not included in the original disclosure for the invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-34, 36-44, 46-60, 66, and 69-71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata et al., USPA 2010/0069507 (Tabata, IDS) in view of Kobayashi, JP 2005-131538 (Kobayashi, of record) and Stouffer et al., USPA 2007/0221569 (Stouffer).
Regarding claims 31-32, 34, and 66,  Tabata discloses a decontaminant for an aqueous solution (abstract) comprising a porous, plant-based carbon material (abstract, Table 3) having a surface area of 100 m2/g or more (abstract, ¶ 0026), a volume of 3/g or more (fig. 5, Table 3), a volume of meso and macro fine pores (2nm – 50+nm as measured via BJH method, ¶ 0016, 0025) of 0.3 cm3/g or more (¶ 0025), and where the plant-based carbon material contains at least one component selected from the group consisting of sodium, magnesium, potassium, and calcium as a raw material (Table 2).
While Tabata discloses that the particle size can be modified based on the desired purpose (¶ 0013), Tabata does not explicitly disclose that the particle size is 75μm – 1.7mm.  However, Kobayashi discloses a waste water treatment system utilizing activated carbon (abstract), where the particle size of the material is between 30 and 100μm, preferably between 70 and 80μm (¶ 0017).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the material of Tabata to have particles encompassing the ranges described in Kobayashi in order to prevent activated carbon from escaping a downstream filtration layer, thereby maintaining said activated carbon material within a filtration device (Kobayashi, ¶ 0017).
Tabata is silent with respect to the recited bulk density of the material.  However, Stouffer discloses activated carbon filtration materials having bulk densities of 0.54 g/cm3 (abstract).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Tabata to provide an activated carbon having a bulk density as described in Stouffer in order to maximize the content of activated carbon in filtration materials (¶ 0018), increase the capacity of the activated carbon to adsorb desired 
Regarding claim 33, while modified Tabata discloses a decontaminant having a volume of fine pores in the range of 3nm to 20nm as a ratio of the total pore volume (fig. 5), Tabata does not explicitly disclose the recited ratio.  However, it would have been obvious to one having ordinary skill in the art to modify Tabata to encompass the recited range since it has been held that where the general conditions of a claim are recited in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claims 36-39, modified Tabata further discloses that the decontaminant comprises a binder (Example 8).
Regarding claims 40-43, modified Tabata further discloses a decontaminant comprising a support member (¶ 0022).
Regarding claims 44 and 46-48, modified Tabata further discloses a filtration medium comprising the decontaminant (¶ 0022).
Regarding claism 49-52, modified Tabata is relied upon in the rejections set forth above.
Regarding claims 53-60 and 69, modified Tabata is silent with respect to the recited performance properties of the porous carbon material.  Nevertheless, modified Tabata discloses a product having the same recited composition, surface area, pore diameter, pore volume, and particle size (see rejections abovbe); therefore, it is inherent 
Regarding claims 70-71, with respect to the manipulative steps to bring about the recited decontaminant, the examiner considers such steps to be no more than product-by-process steps.  Since the prior art discloses the structure and physical properties of the decontaminant and the manipulative steps have not been shown to bring about a different product, the examiner does not consider such steps to provide patentable weight to the claim.  
Claims 67-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata in view of Kobayashi and Stouffer as relied upon in the rejections set forth above, and in further view of Iida et al., USPA 2011/0244012 (Iida, of record).
Regarding claims 67-68, modified Tabata does not explicitly disclose that the carbonaceous material is from a grapefruit, orange, or banana.  However, Iida discloses activated carbon based adsorbent materials (abstract) where the activated carbon is derived from an orange or banana (¶ 0050).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Tabata to use materials described in Iida as the raw material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (in light of Iida) as a matter of obvious design choice absent a showing of criticality or unexpected results (MPEP 2144.07).
Response to Arguments
Applicant’s arguments filed March 29, 2021 have been considered but are not found persuasive.
Applicant argues that the prior art does not disclose the recited volume of micro fine pores as recited in the claim.  In response the examiner directs applicant’s attention to the rejections set forth above in which Tabata clearly shows the recited range in figure 5.  Tabata discloses that figure 5 represents pore size volume measurements taken via the mercury penetration method, where the pore size volume clearly shows a volume of pores having a diameter between 15 microns and 2 nm at least exceeding the claimed range.   
Applicant argues that the prior art does not disclose a material having a total volume of meso, micro, and macro fine pores of 1.5 cm3/g as determined by mercury porisometry.  In response the examiner directs applicant’s attention to the rejections set forth above in which figure 5 of the prior art clearly shows cumulative pore volume above 1.5 cm3/g as determined by the mercury penetration method. 
Applicant’s argument that the current claims are non-obvious due to unexpected results is not found persuasive.  Applicant contends that Example 7 of the specification shows unexpected results with respect to performance properties.  However, Example 7 clearly has a larger surface area and volume of fine pores than the comparable example.  Increasing the surface area and pore volume of a material would provide no more than predictable and reliable results to one having ordinary skill in the art.  By increasing the adsorptive capacity of the material it follows that said material would then have an increased performance in adsorption.  Furthermore, applicant’s additional examples with respect to performance properties in particular fluids are not found to provide evidence of unexpected results.  While the claimed material does have improved performance compared to the other examples, the examiner does not consider such performance to be out of the ordinary or unexpected since increasing surface area and/or pore volume of a material naturally improves the adsorption performance of said material.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779